DETAILED ACTION
Status of Application
Claims 1, 3 and 21 are examined in this application. Claims 6-20 are withdrawn. Claim 1 is amended. Claims 2 and 4-5 are cancelled. Claim 21 is new. This is a Non-Final Office Action in response to Amendments and Arguments filed 1/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/02/2022 has been entered.
 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.	35 U.S.C. § 102(a)(2)	Applicant’s arguments with respect to claim(s) 1 but are not persuasive. Applicant argues that “Nagy appears to be directed to applying a generalized less aggressive style without any consideration of the driver’s preferred driving style during the condition”. Nagy does determine an overall driving style, but Nagy also discloses determining preferences for particular conditions which are based on the created driver profile which characterizes the driver’s preferred style ([0040, 0047]). See also 112 rejections and interpretation below.		
Election/Restrictions
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The second through fourth limitations recite subject matter that is not sufficiently disclosed in the specification and is therefore considered new matter. The second limitation is drawn towards receiving “condition driving data” during a first mode and during “a condition associated with the at least one condition driving style category”. The third limitation is drawn towards determining “a preferred driving style” during the first mode. The fourth limitation is drawn to a “condition preferred driving style” based on the driving condition data and the condition driving style category. Paragraph [0020] states that the driver’s preferred style may be classified in different driving condition categories. In other words, the determined preferred style is determined based on input data and the driving condition categories are driver preferred styles that are applied to certain scenario (e.g. “preferred driving style” is overall “aggressive”. While it’s raining, the “preferred driving style” is “cautious”). The condition driving data and the driving data are not two separate things, but rather the same, which is used to determine a driving style, both for a general descriptor of the driver and for particular situations.
Claim(s) 3 and 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) rejections result in a 112(b) rejection because the distinction between the “preferred driving style” and “condition preferred driving style” is indefinite because they use separate data to determine the same type of condition. The limitations are interpreted as receiving the same source of driving data from which a driving style is determined. The driving style applies to the general driving style of the user, but each scenario (e.g. weather) may have its own driving style.
Claim(s) 3 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “excited” renders the claim indefinite. One of ordinary skill in the art would not be able to ascertain the criteria for a verbal utterance to be considered “excited”; therefore, it is indefinite as to what constitutes an excited verbal utterance. Particularly since the specification does not provide any guidance on how to determine an excited verbal utterance. Any verbal utterance reads on the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagy et al. (US 2017/0369052 A1).
As per Claim 1, Nagy et al. discloses a driving style evaluation system comprising: 	a processor configured to:	receive driving data associated with at least one driving style category during operations performed by a driver of a vehicle during a first driving mode ([0059]; Fig. 8, S108; When in Manual Mode, data is received from sensors. The data is used to determine a driving style; therefore, the data is associated with a driving style), 	receive during the first driving mode, condition driving data associated with at least one condition driving style category during operations performed by the driver of the vehicle during a condition associated with the at least one condition driving style category ([0047] A driver’s habits may be sporty, relaxed, aggressive, or passive. The determination of instances of such habits affects the driver’s profile), wherein the first driving mode includes a manual driving mode (Fig. 8, Manual Mode), wherein at least some of the driving data is associated with steering operation performed by the driver of the vehicle during the first driving mode ([0059] Step 108 receives data from sensors 16. [0028] Sensors include sensors which monitor the steering wheel position, steering angle, vehicle position. All data associated with steering operations performed by the driver), wherein the steering operations include at least one of changing a lane, performing a turn, and proceeding around a curve ([0040] The driver profile is based on collected sensor input, the sensor input is representative of the driving situation of the vehicle. The steering information is associated with maneuvers performed by the driver in manual mode; the profile in Nagy et al. includes information, based on sensor readings, indicating how the driver usually performs on curves, that information being determined based on sensor inputs), and wherein the condition driving style category includes at least one of (BRI only requires one of the following) a weather condition driving style category ([0049]), a traffic condition driving style category, a driving surface condition driving style category ([0047]), and a pedestrian density condition driving style category;	determine, during the first driving mode, a preferred driving style for each of the at least one driving style category based on the driving data ([0059]; Step 112 determines a driving style based on the data and Step 114 adjusts a driver’s profile based on the determined driving style. [0046] the data gathered determines a plurality of different “categories” of driving maneuvers/styles, the determined styles (e.g. the determined average following distance) is determining the preferred driving style. [0039] also describes driving styles as falling into categories such as sportier, relaxed, and economically); 	determine, during the first driving mode, a condition preferred driving style for the at least one condition driving style category based on the driving data and condition driving data (See 112(b). [0048, 0059]);	execute, during a second driving mode, commands associated with the preferred driving style for use in operating the vehicle ([0048, 059]; The use of the driver’s profile since the driver’s profile is used in determining autonomous movement);	identify, during the second driving mode, at least one feedback action of the driver during one or more maneuvers of the vehicle ([0060]; During Autonomous mode user provides input), 	wherein the at least one feedback action includes at least one of an implicit feedback action and an explicit feedback action (see below).	wherein the implicit feedback action includes at least one behavior of the driver detected by a the processor, the at least one behavior of the driver including at least one of a facial expression and body movement ([0049]; Interior camera system detects user’s movements (e.g. reading, writing)).	wherein the explicit feedback includes at least one action taken by the driver and received by the processor, the at least one action taken by the driver including at least one of manually pushing a button, manually actuating a switch, and verbally providing feedback ([0051-0052, 0060-0061]; Figs. 4-5; During autonomous mode a user may provide feedback via buttons); and 	adjust, during the second driving mode, the commands associated with the preferred driving style based on the at least one feedback action ([0061]; Adjustments to vehicle control in autonomous mode are made based on above feedback),	in response to detecting a condition associated with the at least one condition driving style category, during the second driving mode, execute commands associated with the condition preferred driving style for use in operating the vehicle ([0049]);	wherein, during a second driving mode, the vehicle is operated according to commands associated with the preferred driving style, wherein the second driving mode includes an autonomous or semi-autonomous driving move (Fig. 8).

As per Claim 3, Nagy et al. discloses the driving evaluation system of claim 1, wherein the at least one driving style category is at least one of acceleration, deceleration, steering, and following distance ([0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 2017/0369052 A1).

As per Claim 21, Nagy et al. does not explicitly disclose the driving evaluation system of claim 1, wherein the implicit feedback action includes at least one behavior of the driver detected by the processor, the at least one behavior of the driver being an excited verbal utterance 	However, Nagy et al. teaches the driver feedback is received via the HMI ([0053, 0060, 0061]) and the HMI receives voice recognition commands among other inputs.	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the voice recognition ability of the HMI and incorporate it into the feedback reception, via the HMI, step since there are a finite number of identified, predictable potential solutions (different types of inputs) to the recognized need (receiving feedback via the HMI) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (using the voice recognition as the feedback receiving means).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619